DR. PARK AVE. 846 Franklin Ave. Franklin, NY 07417 January 7, 2013 Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Dr. Park Ave. Registration Statement on Form S-1 FiledDecember 28, 2010 File No. 333-171433 Ladies and Gentlemen: Pursuant to Rule 477 of the Regulation C of the Securities Act of 1933, as amended, the Registrant hereby respectfully makes application towithdraw the Registration Statement, together with all exhibits, with such application to be approved effective as of the date hereof or at the earliest practicable date thereafter. The Registrant confirms that the Registration Statement has not been declared effective, no securities have been or will be issued or sold pursuant to the Registration Statement or the prospectus contained therein. If there are any questions regarding this matter, please contact the undersigned at201-485-8400. Very truly yours, /s/PaulFondacaro, M.D. President
